Detailed Action
	The communications received 12/29/2021 have been filed and considered by the Examiner. Claims 33-51 are pending. Claims 47-49 are withdrawn. Claims 50-51 are new

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Objections

Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-34, 36-37, 39, 41, 43-46, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg (US 6,053,214) hereinafter SJO (already of record) in view of Schlaupitz et al (US 2008/0116213) hereinafter SCH (already of record) and Slaughter (US 2377908) hereinafter SLA.
	
 for claim 33, SJO teaches a method of extruding and labeling a packaging tube by an extrusion-labeling line comprising the steps of: 
(a) positioning the tubular body using a calibration element (using first and second mold halves) [Fig. 1 #13; col. 18 l. 16-29]
(b) forming a tubular form in a shaper (mandrel) [Fig. 1 #15; col. 18 l. 36-46]
(c) extruding a tubular body on a side of a concave face of the tubular label in an extrusion head [Fig. 1 #10; col. 18 l. 13-21]; and 
(d) creating a first pressure difference between an interior and the external face of the extruded tubular body by an air jet (pressurized fluid) [Fig. 1 #16 and 19; col. 18 l. 50-61], the first pressure difference generated by a first floating plug (a plug which floats between the layers) arranged downstream of a shaper (mandrel) [Fig. 1 #15; col. 18 l. 36] that at least partially obstructs an escape of air via the interior of the tubular body [Fig. 1 #18; col. 18 l. 50-61], wherein there are at least two layers (as a multilayered product can be produced, the other layer included using extrusion) [col. 22 l. 14-20].

	SJO does not teach:
(a) forming a partially or totally tubular label from a film in a shaper; 
(b) introducing said tubular label into a calibration element; 
And in step (d) bringing an external face of the extruded tubular body into contact with the concave face of the tubular label to produce a labelled packaging tube and one of the layers has a melting point that is at least 20°C higher than a melting point of the extruded tubular body, and does not teach a magnetic sleeve, the first floating plug located inside the labelled 

SCH teaches a method of producing a label through blown film [0031] in which first a label is positioned in a shaping element and then a label is introduced into a calibration element (a positioner in a mold) and a tubular shaped body is extruded into the label (the Examiner understands that this means that the extruded tube would be on the interior i.e. concave side of the label, especially as the inner side of the label includes material similar to the overall container to improve adhesion and that the label is preferred to be on the outside of the end product) [Fig. 1; 0026; 0028; 0037; 0043]. The benefits to this are that it allows for the incorporation of improved aesthetics in the final product (a “no-label look”) in a process step that is relatively short [0038].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have produced a tubular label film and to have laid the label layer over the body material in the positioner of SJO (as the extruded tube shaped material is extruded to the interior of the label which is positioned in a mold) as taught by SCH as a means of improving the aesthetics of the final product in a relatively short processing step. As air is used to urge the films, one of ordinary skill in the art would have expected that the two combined layers would be brought into contact with each other especially as there are bounds during the air expansion step (the calibrator) [SJO: Fig. 1 #21; col. 19 l. 1-10]. 

SJO/SCH do not teach a magnetic sleeve, the first floating plug located inside the labelled tube and the magnetic sleeve arranged to be around the labelled tube, the first floating plug configured to be retained at a fixed position with a magnetic force from the magnetic sleeve while the labelled tube is moved downstream past the first floating plug.

SLA teaches an extruder that forms thermoplastic tubing [pg. 1 col. 1 l. 0-4] which employs a floating plug [Fig. 1 #2-4; pg. 1 col. 2 l. 36-38; pg. 2 col. 1 l. 13-25] which employs a magnetic sleeve (solenoid) arranged to be around the labelled tub[Fig. 1 #5; pg. 2 col. 1 l. 17-21]. The floating plug is configured to be retained at a fixed position with a magnetic force from the magnetic sleeve while the labelled tube is moved downstream past the first floating plug [pg. 2 col. 1 l. 5-25]. This plug aids in the maintenance of pressure within the tubing and prevents its collapse [pg. 2 col. 1 l. 35-44].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the plug of SJO/SCH with the one of SLA in order to aid in the maintenance of pressure within the tubing and to prevent its collapse. As these two plugs are used for substantially the same purpose—forming thermoplastic tubing—it would have been understood to have been a simple substitution of plugs. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].




As for claim 36, SJO/SCH/SLA teaches claim 33 and SJO further teaches that in the combination, the plug is located after a device for pulling [Fig. 1 #20; col. 19 l. 1-6].

As for claim 37 SJO/SCH/SLA teaches claim 33 and SJO further teaches that there is a second plug which is connected to the extrusion head during a starting phase [refer to modified Fig. 1 below].

    PNG
    media_image1.png
    1066
    1264
    media_image1.png
    Greyscale


	As for claim 39, SJO/SCH/SLA teaches claim 36 and it is understood that as the pulling device is partially involved in maintaining the seal around the mandrel that the first pressure difference facilitates a pulling of the packaging tube [SJO: col. 19 l. 1-6 and SLA: pg. 2 col. 1 l. 14-25]. 



	As for claim 43, SJO/SCH/SLA teaches claim 33 and wherein the calibration element includes a contact surface that enables reduction of friction with the tubular label (by heating) [SJO: col. 18 l. 42-45].

	As for claim 44, SJO/SCH/SLA teaches claim 33 and SJO further teaches that a tension of the tubular label at an entry of the shaper (as the tension along the entirety of the device is controlled of all layers, especially to control wall thickness) [SJO: col. 18 l. 33-67].

	As for claim 45, SJO/SCH/SLA teaches claim 33 and the tube undergoes a treatment to optimize roundness (the calibrator with its cooled elements as they determine the outer diameter of the tube therefore ‘optimize roundness’) [SJO: col. 19 l. 1-12].
	
As for claim 46, SJO/SCH/SLA teaches claim 33 and the edges of the tubular label are disposed end to end (as the tubular label is understood to be continuous) [see claim 1, SCH: 0026].

As for claim 50, SJO/SCH/SLA teach claim 33 and as it pertains to the melting point temperature difference, SCH further teaches that a multi-layered label film can include one or 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the materials of SCH for the tubular body, and the multi layered label film as a simple substitution of acceptable film materials expected to be processed as required in the method of SJO/SCH/SLA. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. The claimed melting point differences then would have amounted to a prima facie finite number of identified predictable selections of material with a reasonable expectation of success [see e.g. MPEP 2143(I)(E)]. 

As for claim 51, SJO/SCH/SLA teach claim 33 and SLA further teaches wherein a magnetic sleeve [Fig. 1 #5; pg. 2 col. 1 l. 13-25] is arranged to provide for the magnetic force to the first floating plug, the magnetic sleeve arranged around the extruded tubular body.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg (US 6,053,214) hereinafter SJO (already of record) in view of Schlaupitz et al (US 2008/0116213) hereinafter SCH (already of record) and Slaughter (US 2377908) hereinafter SLA as applied to claim 33 in further view of Brax et al (US 4,278,738) hereinafter BRAX (already of record).
	
As for claim 40, SJO/SCH/SLA teach claim 33 and SJO further teaches that there are at least two separate pressurized sections caused by applied internal pressure (at #16 and #19) [col. 18 l. 50-68] however, SJO/SCH/SLA do not teach that the second pressure difference being created by a reduced pressure in a vacuum tank.
	BRAX teaches a method of producing a laminate of multiple films [Abstract] in which there is a first pressure zone (a pressure induced by the vacuum chamber at 21) [col. 5 l. 49-58] and a second pressure zone which is at least partially induced by a vacuum tank (which a vacuum chamber substantially is) [col. 6 l. 28-33]. The vacuum chamber is useful as it prevents the formation of bubbles in the laminated films [col. 5 l. 49-58; col. 6 l. 28-33].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the vacuum chamber of BRAX to the second pressure zone of SJO/SCH/SLA in order to prevent the formation of bubbles in the laminated films. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Sjoberg (US 6,053,214) hereinafter SJO (already of record) in view of Schlaupitz et al (US 2008/0116213) hereinafter SCH (already of record) and Slaughter (US 2377908) hereinafter SLA as applied to claim 33 in further view of Zhou (US 2017/0232650) hereinafter ZHOU
	As for claim 42, SJO/SCH/SLA teaches 33 and wherein the calibration element is controlled thermally but does not teach that there is cooling involved. 
	ZHOU teaches a set of calibration elements (male and female molds which are substantially similar to the molds of SJO) which are utilized in the formation of thin polymeric materials (a plastic sheet) [0039]. In order to prevent damage to the calibration elements, ZHOU provides them with cooling [0039].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cooled the calibration device of SJO/SCH/SLA as taught by ZHOU in order to prevent damage to them. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 33-34, 36-37, 39-46, and 50-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Examiner will clarify where there is agreement with the Applicant and where there is disagreement in regards to the magnetic plug. As currently amended which was not present in claim 35 of the claimset filed on 03/12/2019, the magnetic elements of the plug now require a magnetic sleeve and the magnetic sleeve is used to hold the floating plug in a 
The Applicant argues [pg. 10-11 of the remarks filed 12/29/2021] that the addition of magnets to the plug elements of Sjoberg would render it inoperable. The Examiner respectfully disagrees. First, previously, all that was required was that the magnetic force was retaining the first floating plug inside the packaging tube using a magnetic force. This readily includes such possibilities as using magnetic connections in the rod which is the anchor of the floating plug [SJO: Fig. 2 #19] and in for this reason the modification does not render the apparatus inoperable. 
The Applicant also argues that Gambill would be impermissible hindsight however it is evident that the magnets of Gambill are used to anchor in place structures that requires sufficient support (frames) and that are employed in molding machines [Abstract; col. 6 l. 49-59] which the ordinary artisan would have found relevant to the molding machine of Sjoberg. In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712